Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102016100509.6, filed on 01/13/2016 was received with the present application.

Information Disclosure Statement

The information disclosure statements filed on 10/17/2018 and 02/08/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. An English translation of the crossed out cited documents (as reflect in the annotated IDS attached to this office action) were not provided by the applicant. Applicant is advised to provide at least a brief explanation in English pertaining to the relevancy of said documents to applicant’s claimed invention.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 18-29, 31, 33, and 3-37 are allowed.
Claims 30, 32, and 34 were canceled by the applicant in the amendments filed on 02/08/2021.

The prior art of record, either individually or in combination, fail to teach or suggest, a belt tensioning device comprising the particular structure/ features recited by the applicant within independent claims 18, 21, 24, 28, 33, 35, and 36. As detailed in the previous office action (dated 11/13/2020), Serkh (U.S. PGPUB 2004/0087401) and Warner (U.S. Patent 5,938,551) appears to be the closest related examples of prior art that teaches a belt tensioning devices that is structurally and functionally similar to the belt tensioning devices in applicant’s claimed invention. However, as further noted in said previous office action, Serkh, Warner, and all other pertinent prior art made of record, does not disclose or render obvious the exact structural configuration or the arrangement of the components in the belt tensioning devices described in the previously presented dependent claims 21, 24, 28, 30, and 34-36; more specifically, the first tensioning part including two of the first holders located on opposite side of the first tensioning roller, and the second tensioning part also including two of the second holders on opposite side of the second tension roller; wherein, the first tension roller is connected to both first holders, and the second tension holder is also connected to both second holders; or wherein, the belt tensioning devices include a first connecting element that is connected to both said first holders, and a second connecting element that is connected both said second holders. In the amendments filed on 02/08/2021, applicant has amended independent claims 18 and 33 by respectively incorporating the limitations of previously presented claims 30 and 34. In addition, applicant has written claims 21, 24, 28, 35, and 36 as independent claims using all correspond intervening claim limitations. Therefore, claims 18, 21, 24, 28, 33, 35, and 36 limitations now appears to include allowable subject matter over cited prior art references for the reasons set forth in the previous office action; specially when said limitations are viewed in light of applicant’s specification. 
Accordingly, the belt tensioning devices claimed by the applicant in corresponding claims 18-29, 31, 33, and 35-37, are all determined to be allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654                                    /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654